Citation Nr: 1529690	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as secondary to service-connected esophageal carcinoma of the epiglottis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for dental disorder NOS (claimed as dental condition). 

A claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a dental disability for compensation purposes, to include as secondary to a service-connected disability, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005).  

In October 2007, the Veteran requested to appear at a hearing before a Decision Review Officer (DRO).  However, he cancelled his hearing request in January 2009.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).  


FINDING OF FACT

The Veteran does not have a current dental disability for which VA compensation benefits can be awarded.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  However, the VCAA is inapplicable because the Veteran's claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established). 

Here the Veteran is seeking service connection for loss of teeth, which he believes resulted from radiation treatment for esophageal carcinoma for which he is service connected.

It is undisputed that the Veteran is missing more than half of his teeth.  However, the March 2008 VA examiner specifically found that the missing teeth were replaceable, and VA regulations provide that replaceable missing teeth are not compensable disabilities.  38 C.F.R. § 3.381(b).  The law provides that in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for the missing teeth for purposes of compensation is not warranted. 

Moreover, even if the Veteran's missing teeth were not replaceable, service connection still would not be warranted.  Missing teeth are not a disability unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible, or that tooth loss occurred as a result of injury or disease such as osteomyelitis.  In fact, in March 2008 the examiner specifically noted that there was no anatomical loss or bony injury of the mandible or maxilla and no teeth lost due to anatomical loss or bony injury. 

In short, the Veteran does not have a current dental disability for purposes of VA compensation, and there is no legal entitlement to service connection for a dental disorder (edentulous maxilla/mandible).  As such, the claim is denied.


ORDER

Service connection for a dental disorder, claimed as secondary to service-connected esophageal carcinoma of the epiglottis, is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


